 
Exhibit 10.14

--------------------------------------------------------------------------------



Summary of Compensation Arrangements with Executive Officers
As of February 28, 2006




The following summarizes the current compensation and benefits received by the
Chief Executive Officer of Marine Products Corporation (“the Company”) and the
Company’s other four most highly compensated executive officers (the “Named
Executive Officers”) as of February 28, 2006. Compensation paid with respect to
fiscal 2005 will be described in the Company’s 2006 Proxy Statement.


This document is intended to be a summary of existing oral, at will
arrangements, and in no way is intended to provide any additional rights to any
of the Named Executive Officers.


Base Salaries


The 2006 annual base salaries for the Company’s Named Executive Officers as of
February 28, 2006 are as follows:


R. Randall Rollins, Chairman of the Board
$300,000
 
Richard A. Hubbell, President and Chief Executive Officer
$350,000
 
James A. Lane, Jr., Executive Vice President and President of Chaparral Boats,
Inc.
$67,841
 
Linda H. Graham, Vice President and Secretary
$115,000
 
Ben M. Palmer, Vice President, Chief Financial Officer and Treasurer
$175,000
 



Discretionary Bonuses


All of the Named Executive Officers with the exception of Mr. Lane are eligible
for annual cash bonuses which are awarded on an entirely discretionary basis,
following a review by the Company’s Compensation Committee of the performance of
the Company and the executives for the relevant year. The Compensation
Committee’s decisions are based upon broad performance objectives. The bonus
program focuses on the achievement of short-term objectives. Bonus decisions are
made based on a review of net income, budget objectives, and other
individual-specific performance objectives. The performance objectives
considered by the Committee relate to each executive officer improving the
contribution of his or her functional area of responsibility to further enhance
the earnings of the Company.


Discretionary bonuses are not made subject to any plan or program, written or
unwritten. No specific performance criteria are established in advance, and no
specific ranges for bonuses are established in advance. Bonuses for a particular
fiscal year are generally determined during the first quarter of the following
fiscal year and paid at the discretion of the Compensation Committee.


Bonuses were paid in the first quarter of 2006 for the year ended December 31,
2005 and totaled $545,000 for all of the executive officers, based on improved
financial performance of the Company in 2005 compared to 2004. As previously
reported, discretionary bonuses for 2005 were paid to each of the Named
Executives (other than Mr. Lane) in the first quarter of 2006 as follows:


R. Randall Rollins, Chairman of the Board
$220,000
 
Richard A. Hubbell, President and Chief Executive Officer
$175,000
 
Linda H. Graham, Vice President and Secretary
$40,000
 
Ben M. Palmer, Vice President, Chief Financial Officer and Treasurer
$110,000
 

 
The Compensation Committee’s current policy is not to award discretionary
bonuses to Mr. Lane. However, Mr. Lane is party to a Compensation Agreement with
the Company, a copy of which is filed as an exhibit to this Form 10-K, pursuant
to which he is entitled to certain payments based on Company performance.
 
 

--------------------------------------------------------------------------------




 
Stock Options and Other Equity Awards


The Named Executive Officers are eligible to receive options and restricted
stock under the Company’s stock incentive plan, in such amounts and with such
terms and conditions as determined by the Committee at the time of grant. The
Company’s stock incentive plans and standard forms of option and restricted
stock grant agreements are filed as exhibits to this Form 10-K.


Supplemental Retirement Plan
 
All of the Named Executive Officers are eligible to participate in the Company’s
Supplemental Retirement Plan (“Plan”).

 
Salary and Bonus Deferrals
The Plan allows participants to defer up to 25% of base salary and up to 50% of
annual bonus and commissions, subject to an overall maximum of $500,000 in any
given year, and other terms and conditions set forth in the Plan.
 
Messrs. Rollins, Hubbell, and Palmer declined to participate in the Company’s
Plan with respect to fiscal year 2006, although Mr. Palmer  and Ms. Graham
participate in the Supplemental Retirement Plan of RPC, Inc. (“RPC”), which is
described in an exhibit to the Form 10-K of RPC for fiscal year 2005. Mr. Lane
and Ms. Graham have elected to participate in the Company’s Plan.




Company Contributions
The  Company  makes  certain  "Enhanced  Benefit Contributions"  under the Plan
on behalf of certain Participants of long service to the Company who were 40-65
years of age or older on December  31,  2002.  The Company  makes  the 
"Enhanced  Benefit  Contributions"  (as  disclosed  in  the Company's  last
filed  annual  proxy  statement)  in lieu of the  benefits  that previously 
accrued under the RPC, Inc.  Retirement Income Plan, which existed prior to the
Company's spin-off from RPC.  Additional benefits ceased to accrue under the
RPC, Inc.  Retirement Income Plan effective March 31, 2002.  Enhanced
Benefit Contributions are made annually, for a maximum of seven years, subject
to the Participant's continued employment with the Company.


Mr. Lane is the only Named Executive Officer who receives an Enhanced Benefit
Contribution under the Company's Plan, although the Company makes a contribution
on behalf of Mr. Hubbell under the RPC, Inc. Supplemental Retirement Plan. Mr.
Lane's Enhanced Benefit is $21,350.50 per year. The Company has retained
absolute discretion to reduce the amount of Enhanced Benefit Contributions at
any time for any reason, and may elect not to make any such contributions at
all. The Company currently expects that Mr. Lane's last Enhanced Benefit
Contribution will be made with respect to fiscal year 2008.


In addition to the Enhanced Benefit Contributions, the Company may make
discretionary contributions on behalf of a Participant under the Plan in any
amount and at any  time.  The  Company  has no  obligation  to  make  any  such
discretionary contribution,  has no current plans to make such a contribution on
behalf of any Named Executive Officer,  and has never made any such contribution
under the Supplemental Retirement Plan since its creation in August of 2002.


A copy of the Plan is filed as an exhibit to this Form 10-K. The material terms
and conditions of the Plan are more particularly described in the Company’s Form
8-K filed with the U.S. Securities and Exchange Commission on December 23, 2004.


Automobile Usage


Mr. Lane is entitled to the use of a Company owned automobile. The automobile is
self-insured and maintained by the Company. The Company also pays all fuel
expenses. Mr. Lane’s personal use of the automobile is treated as taxable income
for federal and state income tax purposes. His personal use of the automobile is
valued at approximately $320 per month.

 

--------------------------------------------------------------------------------


 
 
Airplane Usage


Mr. Lane is entitled to use the Company’s plane for personal use, subject to
reimbursement to the Company at a rate of $300 per hour.


Other Benefits


Mr. Lane participates in the regular benefit programs, including the 401(k) plan
with Company match, group life insurance, group medical and dental coverage and
other group benefit plans at Chaparral Boats, Inc. Mr. Lane is also eligible for
the Retirement Income Plan that was frozen in March 2002. See Supplemental
Retirement Plan above for further discussion.  Messrs. Hubbell, Palmer and Ms.
Graham participate in similar employee benefit programs at RPC.


All of the Named Executive Officers except Mr. Lane are also executive officers
of RPC, Inc. and also receive compensation from that company. Disclosure
regarding such compensation can be found in RPC, Inc.’s filings with the
Securities and Exchange Commission.